Title: Thomas Claxton to Thomas Jefferson, 10 March 1809
From: Claxton, Thomas
To: Jefferson, Thomas


          Honord Sir  10th March 1809
          The Bearer, one of my Sons attends with the List of furniture to aid Mr La Mare in the Delivery of the furniture of the Presidents House to such person as may be authorised by the President of the United States to recieve the same—My son is a smart boy and very capable of assisting in this Business, more especially as he was present at the taking of the inventory—I have told him, Sir, that the best way will be to go from room to room, as the list is made out—Such form of an acknowledgement of the receipt of these things as you may think proper ought to be signed by the person who receives, and placed after the whole list, which together with the list I shall copy fairly and forward to you shortly—Your caution Sir, on this occasion, is necessary, as in a few short hours, great depredations may take place—And should a general Sale take place, as has been reported, there will remain a document to shew what the house contained when you left it—
          Very severe exertion in the line of my duty before the adjournment took place, brought on me a severe fit of sickness, of which I am now recovering, but am fearful of turning out, otherwise I should take a very great pleasure & interest in complying with your wishes
          Believe me, Dear Sir, when I assure you, that, when I occasionally view my past life, one of the greatest pleasures I shall enjoy will be, that of having assurances from you that I was worthy of your particular notice and I trust that I shall, by the help of God, be able always to maintain principles which will at all times, render me worthy of the same favorable opinion—
          I now beg leave, Sir, to bid you an affectionate farewell, flattering myself with a hope that the remainder of your days may be rendered happy by good health and rural pleasures 
          I have the honor to be Sir Your Humble and sincere friend Thos Claxton
         